Citation Nr: 0311153	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  96-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the postoperative residuals of right shoulder impingement 
syndrome. 

2.  Entitlement to an increased (compensable) evaluation for 
a bunion of the left foot. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had over 20 years of active service, ending in 
January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, and from a 
decision by the VARO in Chicago, Illinois.  

This case was before the Board in April 1997, at which time 
it was REMANDED for additional development.  The case is 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Postoperative residuals of right shoulder impingement 
syndrome are presently characterized by forward flexion to 
180 degrees, abduction to 170 degrees, and internal and 
external rotation to 90 degrees, with no evidence of 
instability or swelling, and only very mild pain.  

2.  A bunion of the left foot is currently productive of only 
very mild hallux valgus, with no evidence of any active 
bunion formation, inflammation, or discharge.  

3.  The veteran currently exhibits Level I hearing in his 
right ear, and Level II hearing in his left ear.

4.  The veteran, without good cause, failed to report for VA 
examinations scheduled in conjunction with his claims for 
increased ratings.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the postoperative residuals of right shoulder impingement 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Code 5201 (2002).

2.  The schedular criteria for a compensable evaluation for a 
bunion of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5280 
(2002).

3.  The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of June 2001, and in a Supplemental Statement 
of the Case in September 2002, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist or notify the veteran exists in this case.

Factual Background

On VA general medical examination in May 1995, the veteran 
gave a history of right shoulder impingement syndrome, for 
which he had undergone surgery in August of 1994.  Also noted 
was a history of bilateral bunions, and hearing loss.  
Reportedly, the veteran's right shoulder pain had begun in 
1993, and was usually precipitated by working out.  In the 
past, he had undergone physical therapy, but continued to 
experience pain.  He stated that, nine months earlier, he had 
undergone rotator cuff surgery, following which he 
experienced no further pain, but was nonetheless still 
"conscious" of his previous symptoms.  Regarding his bunions, 
the veteran stated that they bothered him when he jogged, or 
wore dress shoes.  As for his hearing loss, he currently wore 
a hearing aid.

On physical examination, the veteran was right-handed by 
history.  Posture and gait were within normal limits, and he 
was well developed.  Examination of his right shoulder showed 
a 6-centimeter scar in the anterior region, which was well 
healed.  There was no evidence of any swelling or tenderness 
of the right shoulder.  Range of motion studies showed 
abduction to 170 degrees, adduction to 0 degrees, flexion to 
140 degrees, extension to 50 degrees, external rotation to 
90 degrees, and internal rotation to 50 degrees.

Examination of the veteran's feet showed evidence of 
prominent first metatarsophalangeal joints bilaterally, with 
no swelling, and no fibrotic skin changes on the plantar 
aspects of the feet.  

Radiographic studies showed evidence of an old avulsion 
fracture of the right shoulder.  Radiographic studies of the 
feet were within normal limits.  The pertinent diagnoses were 
right shoulder impingement syndrome, with pain, and an old 
avulsion fracture of the right shoulder, status post surgery; 
and bilateral bunions, with normal X-rays. 

On VA audiometric examination in May 1995, the veteran gave a 
history of occupational noise exposure in the military, with 
hearing loss beginning in the early 1970's.  Reportedly, he 
had received binaural in-the-ear amplification in 1992.  

Audiometric evaluation revealed pure tone air conduction 
threshold levels as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
10
15
60
65
38
LEFT
20
25
75
80
50

Speech discrimination ability utilizing the Maryland CNC Word 
Lists was 90 percent in each ear.  The pertinent diagnosis 
was bilateral high frequency hearing impairment beginning at 
3,000 Hertz in the right ear, and 2,000 Hertz in the left 
ear.

During VA outpatient treatment in February 1996, the 
veteran's right shoulder displayed an anterior/superior 
acromioplasty scar, with a full range of motion.  
Additionally noted was a left foot bunion, with mild hallux 
valgus.  Radiographic studies of the veteran's feet were 
consistent with a probable minimal hallux valgus which might 
have been present on a prior study.

A VA audiometric examination conducted for the purpose of 
determining the appropriateness of the veteran's hearing aids 
in March 1996 was consistent with a bilateral high frequency 
sensorineural hearing loss, with excellent word recognition 
on the right, and good word recognition on the left at normal 
conversational levels.  

On VA orthopedic examination of the feet in December 1997, 
the veteran complained of pain at the base of his big toe.  
There was no evidence of any inflammation, discharge, or 
gout, nor was there any evidence of weakness in the lower 
extremities, or any pain on radiation.  The pain was present 
more or less all the time, depending on the shoes he wore, 
and what activities he was performing.  He stated that his 
foot problems were not interfering with his present 
functional activities, or with his daily activities or 
ambulation.  

On physical examination, there was no joint pain noted in the 
big toe.  Further examination revealed a very mild hallux 
valgus, but with no evidence of any active bunion formation 
or thickening of the skin, and no inflammation or discharge.  
The veteran's gait was static/dynamic, and within normal 
limits.  There was no evidence of any hammertoe or clawfoot 
deformity, or any significant evidence of flat feet.  Hallux 
valgus showed no angulation, or, if at all present, in the 
range of approximately 5 degrees.  Dorsiflexion and first 
metatarsophalangeal joint movement was in the 35- to 40-
degree range, and considered normal.  Pain associated with 
the bunion was described as very minimal to mild.  In the 
opinion of the examiner, the veteran displayed a mild hallux 
valgus which was causing no significant problems for him.  
The right impingement syndrome was felt to be productive of 
only very mild pain, with range of motion within normal 
limits, and no pain with radiation.

On VA orthopedic examination of the veteran's shoulder in 
December 1997, there was no evidence of any locking or 
dislocation.  He stated that the shoulder produced "hardly 
any pain," and he was able to perform all activities very 
well.  He was doing fine in his present occupation, and his 
right shoulder did not bother him in his daily activities.  
There was no evidence of any drooping.  The right 
acromioclavicular joint exhibited mild evidence of the 
clavicle being superiorly placed, but no evidence of any pain 
or swelling.  The scar was very well healed, and there was no 
keloid formation.  The right upper extremity exhibited no 
numbness or tingling, and the supraclavicular and 
infraclavicular areas were stable.  At the time of 
examination, there was no evidence of any pain around the 
shoulder on the right.

Incidentally, left foot range of motion of the veteran's 
ankle showed dorsiflexion to 20 degrees, with plantar flexion 
to 45 degrees, and both inversion and eversion within normal 
limits. 

Range of motion measurements of the right shoulder showed 
forward flexion to 180 degrees, with abduction to 170 
degrees, accompanied by very mild pain, but no radiation.  
The pertinent diagnosis was status post right shoulder 
impingement syndrome surgery in 1994.  

On VA otologic examination in December 1997, the veteran gave 
no history of any ear problem.  Physical examination of the 
ears was within normal limits, with no evidence of any 
discharge or infection.  The pertinent diagnosis was normal 
ear examination.

On VA audiometric examination, likewise conducted in December 
1997, the veteran gave a history of hearing loss since 1992, 
for which he had been issued binaural hearing aids.  
According to the veteran, his hearing was getting worse.  

Audiometric test results were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
15
60
65
36
LEFT
15
30
70
70
46

Speech recognition scores utilizing the Maryland CNC Word 
Lists were 92 percent in the right ear, and 90 percent in the 
left ear.  The pertinent diagnosis was high frequency 
sensorineural hearing loss in both ears, consistent with a 
history of noise exposure.

Pertinent evidence of record is to the effect that the 
veteran failed to report for VA examinations in 
September 2002.  

Analysis

The veteran seeks increased evaluations for postoperative 
residuals of right shoulder impingement syndrome, a bunion of 
the left foot, and bilateral hearing loss.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002).  38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Regarding the issue of an increased evaluation for defective 
hearing, the Board observes that, effective June 10, 1999, 
the schedular criteria for the evaluation of service-
connected ear diseases and, specifically, hearing loss, 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for defective hearing be evaluated under 
the pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's hearing loss may be determined under either the 
"old" or "new" schedular criteria.  

Regarding the postoperative residuals of right shoulder 
impingement syndrome, the Board notes that, on VA general 
medical examination in May 1995, the veteran voiced no 
complaints of pain in his right shoulder.  The scar 
associated with the previous right shoulder surgery was well 
healed, and there was no evidence of any swelling or 
tenderness.  Range of motion studies showed relatively good 
movement of the veteran's right shoulder.

As of the time of a recent VA orthopedic examination in 
December 1997, there was no evidence of locking or 
dislocation of the right shoulder.  The veteran commented 
that he had "hardly any pain" in his right shoulder, and that 
he could perform all activities very well.  Forward flexion 
of the veteran's right shoulder was to 180 degrees, with 
abduction to 170 degrees, and only very mild pain.

The Board observes that, in order to warrant a compensable 
evaluation for right shoulder impingement syndrome, there 
must be demonstrated a limitation of motion of the right arm 
to shoulder level, or to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a and Part 4, Code 5201 (2002).  
Clearly, in the case at hand, the veteran exhibits no such 
limitation of motion.  Nor is there evidence of significant 
pain, or other symptomatology requisite to the assignment of 
an increased evaluation.  See 38 C.F.R. § 4.40, 4.45, 4.59 
(2002).  Accordingly, the claim for an increased evaluation 
for the postoperative residuals of right shoulder impingement 
syndrome must be denied.

Turning to the issue of an increased rating for a bunion of 
the left foot, the Board notes that, on recent VA orthopedic 
examination in December 1997, there was evidence only of a 
very mild hallux valgus, with no joint pain, and no evidence 
of any active bunion formation, or thickening of the skin.  
The veteran's gait was within normal limits, and there was no 
evidence of either hammertoe or clawfoot deformities.  

The Board notes that, in order to warrant a compensable 
evaluation for a bunion of the left foot, there must be shown 
evidence of unilateral hallux valgus, following resection of 
a metatarsal head, or, in the alternative, hallux valgus of a 
severity equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a and Part 4, Code 4280 (2002).  Such 
findings are clearly not present in this case.  Rather, and 
as noted above, the veteran experiences only a very mild 
hallux valgus, with no current evidence of any active bunion 
formation.  Under such circumstances, the veteran's claim for 
a compensable evaluation for a bunion of the left foot must 
be denied.

Finally, regarding the veteran's hearing loss, the Board 
notes that evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels ranging from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 
(2002).

In the present case, the Board notes that, on VA examination 
in May 1995, audiometric findings were consistent with Level 
II hearing in each of the veteran's ears.  Subsequent VA 
audiometric examination in December 1997 yielded audiometric 
findings consistent with Level I hearing in the veteran's 
right ear, and Level II hearing in his left ear.  Such 
findings are consistent with the noncompensable evaluation 
presently in effect.  Accordingly, an increased rating is not 
warranted.

In conclusion, the Board observes that, in September 2002, 
the veteran was scheduled for various VA examinations in 
order to more accurately determine the current severity of 
the service-connected disabilities in question.  However, 
pertinent evidence of record is to the effect that the 
veteran failed to report for those examinations.  Pursuant to 
applicable law and regulation, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).  The Board, in attempting to afford the veteran full 
due process of law, has chosen not to strictly construe the 
provisions of this regulation.  Nonetheless, an evaluation of 
the veteran's case on the merits fails to support his claims 
for increased ratings.  


ORDER

An increased (compensable) evaluation for the postoperative 
residuals of right shoulder impingement syndrome is denied.

An increased (compensable) evaluation for a bunion of the 
left foot is denied.

An increased (compensable) evaluation for bilateral defective 
hearing is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

